Name: Commission Regulation (EC) No 1244/2007 of 24 October 2007 amending Regulation (EC) No 2074/2005 as regards implementing measures for certain products of animal origin intended for human consumption and laying down specific rules on official controls for the inspection of meat (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  research and intellectual property;  animal product
 Date Published: nan

 25.10.2007 EN Official Journal of the European Union L 281/12 COMMISSION REGULATION (EC) No 1244/2007 of 24 October 2007 amending Regulation (EC) No 2074/2005 as regards implementing measures for certain products of animal origin intended for human consumption and laying down specific rules on official controls for the inspection of meat (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 16 and Article 18(3), (7) and (12) thereof, Whereas: (1) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), Regulation (EC) No 854/2004, and Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3) lay down the health rules and requirements regarding food of animal origin and the official controls required. (2) Implementing rules for those Regulations are laid down in Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (4). (3) In accordance with Regulation (EC) No 854/2004, the competent authority may decide that the official veterinarian need not be present at all times during post-mortem inspections in certain slaughterhouses or game handling establishments identified on the basis of a risk analysis. In such cases, an official auxiliary is to perform the post-mortem inspection, which might contribute to reducing the financial burden for establishments with a low throughput. (4) The criteria for such derogations should be determined on the basis of a risk analysis. In particular, establishments carrying out discontinuous slaughter or game handling activities fulfil a social and economic function in rural communities. It should therefore be possible for those establishments to benefit from such derogations provided that they comply with the legal and hygiene requirements. (5) In accordance with Regulation (EC) No 854/2004 the competent authority may decide that fattening pigs housed under controlled housing conditions in integrated production systems since weaning need only undergo visual inspection. More specific requirements should be laid down for the conditions under which such reduced, but risk-based meat inspection procedures should be allowed. (6) On 24 February 2000, the Scientific Committee on Veterinary Measures relating to Public Health adopted an opinion on Revision of meat inspection procedures, which deals with the general principles relating to meat inspections. It concludes that current meat inspection systems can be improved when supplemented with information from the complete production chain, use of the Hazard Analysis, Critical Control Point (HACCP) principles in the slaughter plant and microbiological monitoring of faecal indicator organisms. (7) On 20 and 21 June 2001, the Scientific Committee on Veterinary Measures relating to Public Health adopted an opinion on Identification of species/categories of meat-producing animals in integrated production systems where meat inspection may be revised. It concludes that there are already a number of production systems in Member States where the criteria for application of a simplified meat inspection system are fulfilled. (8) On 14 and 15 April 2003, the Scientific Committee on Veterinary Measures relating to Public Health adopted an opinion on Revision of meat inspection in veal calves, which states that visual inspection of veal calves reared in integrated systems is sufficient for routine inspection, but that as long as bovine tuberculosis has not been eradicated, surveillance for bovine tuberculosis should be maintained in bovine animals at both holding and abattoir levels. (9) On 26 November 2003, the European Food Safety Authority (EFSA) adopted an opinion on Tuberculosis in bovine animals: risks for human health and control strategies, which concludes that efficient post-mortem examination of specified lymph nodes and of the lungs represents an important element of national bovine tuberculosis eradication programmes, as well as being an integral part of veterinary meat inspection programmes aimed at the protection of human health. (10) On 1 December 2004, the EFSA adopted an opinion on Revision of meat inspection for beef raised in integrated production systems, which states that the incision of lymph nodes should continue as part of a revised post-mortem meat inspection system in order to be able to detect tuberculous lesions. (11) On 18 May 2006, the EFSA adopted an opinion on An assessment of the public and animal health risks associated with the adoption of a visual inspection system in veal calves raised in a Member State (or part of a Member State) considered free of bovine tuberculosis. It states that in case of veal calves reared in integrated production units and in officially bovine tuberculosis-free herds, post-mortem inspection can be restricted to observation and palpation of lymph nodes. (12) On 22 April 2004, the EFSA adopted an opinion on Meat inspection procedures for lambs and goats. It states that the important pathological conditions seen at meat inspection of lambs and goat kids can be diagnosed by visual inspection, thus preventing cross-contamination by less manipulation. (13) On 27 and 28 September 2000, the Scientific Committee on Veterinary Measures relating to Public Health adopted an opinion on The control of taeniosis/cysticercosis in man and animals. It specifies the prerequisites necessary to ensure cysticercosis-free conditions. (14) On 26 and 27 January 2005, the EFSA adopted an opinion on The risk assessment of a revised inspection of slaughter animals in areas with low prevalence of Cysticercus. It emphasises the need for risk profiling of the different calf production systems. Simplified post-mortem inspection can be applied for calves coming from integrated production systems previously assessed as of low-risk profile. (15) Based on those scientific opinions the conditions for a reduced, but risk-based meat inspection procedure of ruminants of a young age should be laid down. (16) The availability of food chain information 24 hours in advance of slaughter should be a prerequisite for a risk-based meat inspection without incision procedures. Consequently, whenever such a simplified meat inspection procedure is applied, the food business operator should not be able to benefit from the transitional arrangements laid down in Commission Regulation (EC) No 2076/2005 of 5 December 2005 laying down transitional arrangements for the implementation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (5). (17) Regulation (EC) No 2074/2005 establishes the analytical methods for the detection of the amnesic shellfish poison (ASP) content of edible parts of molluscs. The 2006.02 ASP ELISA Method, as published in the AOAC Journal of June 2006, should be considered as an alternative screening method to the high-performance liquid chromatography (HPLC) method for the detection of ASP in bivalve molluscs. The ELISA method has the advantage of being able to screen a large number of samples in a relatively cheap way. (18) Part D of Chapter IX of Section IV of Annex I to Regulation (EC) No 854/2004 provides for that, where appropriate, solipeds are to be examined for glanders. A detailed post-mortem examination for glanders should be mandatory for those solipeds or meat thereof that originates from countries that are not free of the disease. (19) Regulation (EC) No 2074/2005 should therefore be amended accordingly. (20) The measures provided in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2074/2005 is amended as follows: 1. the following Article is inserted: Article 6b Requirements concerning official controls for the inspection of meat for the purpose of Regulation (EC) No 854/2004 Requirements concerning official controls for the inspection of meat are laid down in Annex VIb.; 2. Chapter II of Annex III is amended in accordance with Annex I to this Regulation; 3. the text in Annex II to this Regulation is inserted as Annex VIb. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 206, as corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Regulation (EC) No 1791/2006. (3) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006. (4) OJ L 338, 22.12.2005, p. 27. Regulation as amended by Regulation (EC) No 1664/2006 (OJ L 320, 18.11.2006, p. 13). (5) OJ L 338, 22.12.2005, p. 83. Regulation as last amended by Regulation (EC) No 479/2007 (OJ L 111, 28.4.2007, p. 46). ANNEX I In Annex III to Regulation (EC) No 2074/2005, Chapter II is replaced by the following: CHAPTER II AMNESIC SHELLFISH POISON (ASP) DETECTION METHOD The total content of amnesic shellfish poison (ASP) of edible parts of molluscs (the entire body or any part edible separately) must be detected using the high-performance liquid chromatography (HPLC) method or any other internationally recognised method. However, for screening purposes, the 2006.02 ASP ELISA method as published in the AOAC Journal of June 2006 may also be used to detect the total content of ASP of edible parts of molluscs. If the results are challenged, the reference method shall be the HPLC method. ANNEX II ANNEX VIb REQUIREMENTS APPLICABLE TO THE OFFICIAL CONTROLS FOR THE INSPECTION OF MEAT 1. For the purpose of this Annex, the following definitions shall apply: (a) controlled housing conditions and integrated production systems  means a type of animal husbandry where animals are kept under conditions in compliance with criteria set out in the Appendix; (b) young bovine animal  means a bovine animal of either gender, which is not older than eight months; (c) young ovine animal  means an ovine animal of either gender, not having any permanent incisor erupted and not older than 12 months; (d) young caprine animal  means a caprine animal of either gender, not older than six months of age; (e) herd  means an animal or group of animals kept on a holding as an epidemiological unit; if more than one herd is kept on a holding, each of these herds shall form a distinct epidemiological unit; (f) holding  means any establishment, construction or, in the case of an openair farm, any place situated within the territory of the same Member State, in which animals are held, kept or handled; (g) establishment carrying out discontinuous slaughter or game handling activities  means a slaughterhouse or game handling establishment designated by the competent authority on the basis of a risk analysis, in which, in particular, the slaughter or game handling activities do not take place either during the entire working day or during subsequent working days of the week. 2. Post-mortem inspections in establishments carrying out discontinuous slaughter or game handling activities. (a) In accordance with point 2(b) of Chapter II of Section III of Annex I to Regulation (EC) No 854/2004, the competent authority may decide that the official veterinarian need not be present at all times during post-mortem inspection, provided that the following conditions are complied with: (i) the establishment concerned is an establishment carrying out discontinuous slaughter or game handling activities and has sufficient facilities to store meat with abnormalities until a final post-mortem inspection by the official veterinarian can take place; (ii) an official auxiliary carries out the post-mortem inspection; (iii) the official veterinarian is present in the establishment at least once a day when slaughter activities take place or have taken place; (iv) the competent authority has put in place a procedure to assess on a regular basis the performance of official auxiliaries in these establishments, including:  monitoring individual performance,  verification of documentation with regard to inspection findings and comparison with the corresponding carcasses,  checks of carcasses in the storage room. (b) The risk analysis carried out by the competent authority as referred to in point 1(g) to identify the establishments that may benefit from the derogation as laid down in point 2(a) shall at least take account of the following elements: (i) the number of animals slaughtered or handled per hour or per day; (ii) the species and class of animals slaughtered or handled; (iii) the throughput of the establishment; (iv) the historical performance of slaughter or handling activities; (v) the effectiveness of any additional measures in the food chain for procurement of animals for slaughter taken to guarantee food safety; (vi) the effectiveness of the HACCP-based system in place; (vii) audit records; (viii) the competent authoritys historical records of ante-mortem and post-mortem inspections. 3. Requirements for a risk-based meat inspection without incisions. (a) In accordance with point 2 of Part B of Chapter IV of Section IV of Annex I to Regulation (EC) No 854/2004, the competent authority may limit the post-mortem inspection procedures of fattening pigs to a visual inspection, provided that the following conditions are complied with: (i) the food business operator ensures that the animals are kept under controlled housing conditions and integrated production systems as laid down in the Appendix to this Annex; (ii) the food business operator does not benefit from the transitional arrangements with regard to food chain information as laid down in Article 8 of Commission Regulation (EC) No 2076/2005; (iii) the competent authority implements or orders the implementation of regular serological and/or microbiological monitoring of a selected number of animals based on a risk analysis of food safety hazards which are present in live animals and relevant at the holding level. (b) By way of derogation from the specific requirements of Chapters I and II of Section IV of Annex I to Regulation (EC) No 854/2004, the post-mortem inspection procedures of young bovine, ovine and caprine animals may be reduced to a visual inspection with limited palpation, provided that the following conditions are complied with: (i) the food business operator ensures that young bovine animals are kept under controlled housing conditions and in an integrated production system as laid down in the Appendix to this Annex; (ii) the food business operator ensures that young bovine animals are reared in an officially bovine tuberculosis-free herd; (iii) the food business operator does not benefit from the transitional arrangements with regard to food chain information as laid down in Article 8 of Regulation (EC) No 2076/2005; (iv) the competent authority implements or orders the implementation of regular serological and/or microbiological monitoring of a selected number of animals based on a risk analysis of food safety hazards which are present in live animals and relevant at the holding level; (v) post-mortem inspection of young bovine animals includes at all times palpation of the retropharyngeal, bronchial and mediastinal lymph nodes. (c) In the case of any abnormality detected, the carcass and offal shall be subjected to a full post-mortem inspection as provided for in Chapters I and II of Section IV of Annex I to Regulation (EC) No 854/2004. However, the competent authority may decide on the basis of a risk analysis that meat with certain minor abnormalities as defined by the competent authorities, which pose no risk to animal or human health, does not need to be subjected to a full post-mortem inspection. (d) Young bovine, ovine and caprine animals and weaned pigs that do not go directly from the holding of birth to a slaughterhouse may be moved on one occasion to another holding (for rearing or fattening) prior to dispatch to a slaughterhouse. In such cases: (i) regulated assembly centres may be used for young bovine, ovine or caprine animals between the holding of origin and the rearing or fattening holding, as well as between these holdings and the slaughterhouse; (ii) traceability shall be ensured at the level of the individual animal or batch of animals. 4. Additional requirement for the post-mortem examination of solipeds. (a) Fresh meat from solipeds reared in countries not free of glanders in accordance with Article 2.5.8.2 of the Terrestrial Animal Health Code of the World Organisation for Animal Health shall not be placed on the market, unless such meat is derived from solipeds examined for glanders in accordance with point D of Chapter IX of Section IV of Annex I to Regulation (EC) No 854/2004. (b) Fresh meat from solipeds in which glanders has been diagnosed shall be declared unfit for human consumption as provided for in point D of Chapter IX of Section IV of Annex I to Regulation (EC) No 854/2004. Appendix to Annex VIb For the purposes of this Annex, controlled housing conditions and integrated production systems  means that the food business operator needs to comply with the criteria set out below: (a) all feed has been obtained from a facility which produces feed in accordance with the requirements provided for in Articles 4 and 5 of Regulation (EC) No 183/2005 of the European Parliament and of the Council (1); when roughage or crops are provided to the animals as feed, it shall be treated appropriately, and where possible, dried and/or pelleted; (b) an all-in/all-out system is applied as far as possible. Where animals are introduced into the herd, they shall be kept in isolation as long as required by the veterinary services to prevent introduction of diseases; (c) none of the animals has access to outdoor facilities unless the food business operator can show by a risk analysis to the satisfaction of the competent authority that the time period, facilities and circumstances of outdoor access do not pose a danger for introduction of disease in the herd; (d) detailed information is available concerning the animals from birth to slaughter and their management conditions as laid down in Section III of Annex II to Regulation (EC) No 853/2004; (e) if bedding is provided for the animals, the presence or introduction of disease is avoided by appropriate treatment of the bedding material; (f) holding staff comply with the general hygiene provisions as laid down in Annex I to Regulation (EC) No 852/2004; (g) procedures are in place that control access to the premises where animals are kept; (h) the holding does not provide facilities for tourists or for camping unless the food business operator can show by a risk analysis to the satisfaction of the competent authority that the facilities are sufficiently separated from the animal rearing units that direct and indirect contact between humans and animals is not possible; (i) animals do not have access to garbage dumps or household garbage; (j) a pest management and control plan is in place; (k) silage feeding is not used unless the food business operator can show by a risk analysis to the satisfaction of the competent authority that the feed can not transmit any hazards to the animals; (l) effluent and sediment from sewage treatment plants are not released in areas accessible to the animals or be used for fertilising pastures used to grow crops, which are used to feed animals, unless treated appropriately and to the satisfaction of the competent authority. (1) OJ L 35, 8.2.2005, p. 1.